DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: The continuation status in the first paragraph on page 1 of the specification is inaccurate since the specification and claims of the instant application contain new language “molded” which was not in the original disclosure of the parent application 16/381,782.  The “continuation” status should be changed to --continuation in part-- to allow the incorporation of new language.  The status also is required to be changed in the Application Data Sheet 37 CFR 1.76.   
Appropriate correction is required.
The specification filed 10/18/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “molded” starting on the last line of page 3; “molding” starting on first line of page 4; and “integral ventilation” on line 9 of page 4.
Applicant is required to cancel the new matter or change to proper continuation in part status in the reply to this Office Action.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  “a base” in lines 21 and 22 of claim 1 appear to be a double inclusion; “a valve intake” in lines 42 and 54 of claim 1 appear to be a double inclusion; the limitations “the ventilation cavity” in line 13 and “the toilet” in line 15 of claim 6 lack antecedent basis in the claim; claim 6 is replete with inconsistent recitations such as “the base” in line 4 and “the toilet base” in line 34 which are being used to reference “a toilet base” in line 2 of claim 6; and claim 10 is replete with inconsistent recitations such as “the base” in lines 23-24 and “the toilet base” in line 17 which are being used to reference “a toilet base” in line 2 of claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the original specification of parent application 16/381,782 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the original specification fails to describe the new matter limitations such as “a unitary molded water tank” in line 5; and “an integral ventilation cavity” in line 15; and a “molded cavity partition” in line 16.  The language “unitary molded” and “integral ventilation cavity defined by a molded cavity partition” are suggesting a molding process of one piece which the original specification fails to disclose; hence, the limitations are considered as new matter pending --continuation in part-- status changed.  Claims 2-5 are similarly rejected since they depend from claim 1.
Regarding claim 6, the original specification fails to describe the new matter limitations such as a “unitary molded water tank” in lines 1 and 17; and “an integral ventilation cavity” in line 28; and a “molded cavity partition” in line 29.  The language “unitary molded” and “integral ventilation cavity defined by a molded cavity partition” are suggesting a molding process of one piece which the original specification fails to disclose; hence, the limitations are considered as new matter pending --continuation in part-- status changed. Claims 7-9 are similarly rejected since they depend claim 6.
Regarding claim 10, the original specification fails to describe the new matter limitations such as a “unitary molded water tank” in line 1; and “an integral ventilation cavity” in line 12; and a “molded cavity partition” in line 13.  The language “unitary molded” and “integral ventilation cavity defined by a molded cavity partition” are suggesting a molding process of one piece which the original specification fails to disclose; hence, the limitations are considered as new matter pending --continuation in part-- status changed. Furthermore, the exemplary language “can be” in line 18 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the exemplary language “can be” in line 81 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Claims 2-5 are similarly rejected since they depend from claim 1.
Regarding claim 6, it is unclear as to the difference between “the ventilation cavity” in line 13 and “an integral ventilation cavity” in line 28.  Claims 7-9 are similarly rejected since they depend claim 6.
Regarding claim 10, the exemplary language “can be” in line 18 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
The claims are being examined as best understood as interpret in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,989,276 (hereinafter Martens) in view of US 4,388,737 (hereinafter Wenzel) and US 2013/0086736 (hereinafter Larouche).
Regarding claim 1, Martens discloses a ventilated toilet (see Fig. 1) for location within an enclosure and permitting egress of odors from within the toilet to the atmosphere outside of the enclosure via a ventilation conduit (27) connected thereto, the toilet comprising: 
a. a unitary (see abstract, “integral vent channels formed along the base and the back inside of the water tank”) water tank (6) comprising: 
10i. a tank discharge opening (about where 18 is pointing in Fig. 6) through a bottom of the tank; 
ii. a ventilation discharge opening (about where 26 is pointing in Fig. 7) extending through a rear wall of the tank above the bottom of the 15tank, for connection to a ventilation conduit (27); 
iii. a water inlet (about where 19 is pointing in Fig. 6) disposed above the tank discharge opening; 
20iv. a unitary fluid chamber (see Fig. 1) for containing a volume of water that can be released by a user through the tank discharge opening; 
v. an integral ventilation cavity (24, 25) defined by a 25cavity partition (see Fig. 1) of at least partial tank Page 19 of 32width, the ventilation cavity extending from the tank discharge opening to the ventilation discharge opening; and 
5vi. a downward-facing attachment face (see Figs. 1 and 6) of the tank in the bottom thereof for engaging a base (1); 
b. the base comprising: 
i. a water inlet chamber (16); 10 
ii. an upward-facing attachment face (see Fig. 1, face of 7 that adjoined to the bottom of tank) of the base for connection to the corresponding attachment face of the tank to retain the two components in relation to each other; 15 
iii. at least one water channel (14) connecting the water inlet chamber to the water tank and configured to channel water into the base when released from the tank, as well as to provide an airflow 20conduit for odors present in the base to be removed from the base via the ventilation cavity; and 
iv. a sewer-connected bowl (see Fig. 1) capable of flushing upon 25actuation of the toilet; 
Page 20 of 32c. a flush valve (Fig. 4) moveable between a closed position and an open position, said flush valve comprising: 
i. a tubular connector body (21) of sufficient length to 5define a fluid pathway connecting the discharge opening (see Fig. 1) to the at least one water channel of the base, extending from a valve intake (below 8) at an intake end (about 22) of the tubular connector body positioned at the upper surface (about where 37 rest in Fig. 6) of the molded cavity partition 10to a valve discharge at the bottom outer surface (about where 36 is pointing in Fig. 6) of the tank, and comprising a plurality of enlarged vents (23) extending therethrough along the section disposed within the ventilation cavity creating an atmospheric airflow pathway 15permitting airflow from the at least one water channel of the base through the connector body into the ventilation cavity in the absence of water (see Fig. 7); 
20ii. the valve intake (below 8) at the intake end of the tubular connector body mounted in sealed attachment to the surface of the molded cavity partition (see Fig. 6), the valve intake capable of permitting ingress of water from the fluid chamber into and through the Page 21 of 32tubular connector body when the valve is in the open position; and
iii. a discharge opening (20) at the discharge end of the 5tubular connector body (21) mounted in sealed attachment to an attachment face on the outer surface of the bottom of the tank (about where 36 is pointing in Fig. 6); 
wherein: 15 the sealed attachment of the valve intake and the discharge ends of the flush valve to the tank restrict any odors from escaping either seal into the enclosure; and 20upon connection of the ventilation discharge opening to the ventilation conduit and connection of the toilet to standard water and sewer service: on moving the actuator from the closed position to the open position the volume of water contained within the Page 22 of 32tank will be discharged into the toilet bowl, resulting in a toilet flush; and at any time other than during flushing, odors within 5the base can be actively or passively discharged to the atmosphere outside of the enclosure by movement of said odors through the at least one water channel to the discharge end of the ventilation conduit
Martens is silent as to the tank being molded.  Attention is directed to the Wenzel reference which discloses an analogous water tank having partitions that may be molded into flush tank directly (see col. 4, lines 11-12).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the water tank of Marten from a unitary molded water tank as a matter of utilizing known method as taught by Wenzel.
Martens discusses the flushing water flow through the apertures (15) of the toilet bowl (see col. 3, lines 35-47) via a flush valve (Fig. 4) but remain silent as to an actuator with a trip lever connected to the valve so as to initiate a flushing water flow via an open position.  Attention is directed to the Larouche reference which teaches an analogous toilet further having an actuator (54), wherein the actuator comprising a trip lever (see Fig. 1) configured to move a flapper valve (52) from a closed position to an open position, thereby permitting water to be released from the water tank into the bowl.  Applicant has not disclosed that having the tank molded solves any stated problem or is in any particular purpose.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the toilet of Martens (if not already), an actuator with a trip lever and a flapper valve as taught by Larouche for the same purpose of operating the valve (8) of Martens to flush the toilet.  In so doing, on operation of the actuator the volume of water contained within the tank will be discharged into the toilet base, resulting in a toilet flush as suggested by Marten (see col. 3, lines 50-51).
Regarding claim 2, the ventilated toilet of claim 1 above, wherein Martens valve intake (below 8) include a flapper valve (similar to flapper valve 52 of Larouche if not already) that obviously moveable from the closed position to the open position by the actuator in view of Larouche, and wherein the flapper valve obviously returns to the closed position in response to gravity as the water in the fluid chamber is released into the water inlet chamber.  
Regarding claim 3, the ventilated toilet of claim 1 above, wherein the discharge opening of the valve of Martens further comprises a gasket (36) operative to secure the connector body (21) to the base.  
Regarding claim 4, the ventilated toilet of claim 1 above, wherein the ventilation conduit further comprises a fan (28) operative to draw odors from the base through the ventilation conduit and to expel the odors outside the enclosure.  
Claims 6 and 10 are subcombination of combination claim 1, which have been addressed above.
The limitations of claims 7-8 are similar to that of claims 2-3, which have been addressed above.
 Regarding claims 5 and 9, Marten remains silent as to the specific volume of the fluid chamber permits the discharge of any of 1.6, 1.3, or 0.8 gallons per flush of the toilet at which flush volume and flow rate odors are substantially removed from the base.  Applicant has not disclosed that having the specific volume of the fluid chamber permits the discharge of any of 1.6, 1.3, or 0.8 gallons per flush solves any stated problem or is in any particular purpose.  Therefore, to optimize the odors removal from the bowl of Marten at a flow rate of 1.6 gallons per flush, 1.3 gallons per flush, or 0.8 gallons per flush as claimed would have been obvious to one having ordinary skill in the art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,149,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the U.S. Patent No. 11,149,425.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754